              Case 2:19-cv-01856-JAD-NJK Document 16 Filed 10/05/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3
                                                               Case No.: 2:19-cv-01856-JAD-NJK
 4   Logan M. Castro,
 5
                       Plaintiff                          Order Adopting Report & Recommendation
 6                                                        and Dismissing Claims against City of Reno
     v.
 7
 8 Russell A. Stewart, et al.,                                          [ECF No. 15]
 9                     Defendants

10
11
              In this excessive-force case, Plaintiff Logan M. Castro sues a Reno police officer whom
12
     he alleges hit him with a vehicle after Castro fled on foot, along with the City of Reno. The
13
     magistrate judge has reviewed Castro’s amended complaint and recommends in a report and
14
     recommendation (R&R) that I dismiss his claims against the City of Reno because Castro seeks
15
     to hold the City liable under a respondeat superior theory, and the law does not allow him to do
16
     so. 1 The deadline for any party to object to that recommendation was August 29, 2020, and no
17
     party filed anything. “[N]o review is required of a magistrate judge’s report and
18
     recommendation unless objections are filed.” 2 Having reviewed the R&R, I find good cause to
19
     adopt it, and I do.
20
21
22
23
24
25   1
         ECF No. 15 at 3.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
          Case 2:19-cv-01856-JAD-NJK Document 16 Filed 10/05/20 Page 2 of 2



 1        IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 2 Recommendation [ECF No. 15] is ADOPTED in its entirety. The claims against the City of
 3 Reno are DISMISSED. This case proceeds against Defendant Stewart only.
 4        Dated: October 5, 2020
                                                      _________________________________
 5                                                    U.S. District Judge Jennifer A. Dorsey
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
